Laughlin, J.:
On.-the 8th day of February, 1906, the .appellant'filed a-mechanic’s lien against the premises known as 523 Fifth avenue in the city of FFew York) owned by the respondent. On the .first day of June thereafter the respondent deposited the amount claimed by the lienor with the clerk óf the county-of FFew York,, pursuant to the provisions of section 19 of the Lien Law (Laws of 1897, chap. 418), and thereby the lien against the property was discharged by operation of lawn The lienor neither commenced an action for. the foreclosure of the'lien within- one year after, it was filed nor obtained 'an order within'that period continuing the lien, and, therefore, at. the expiration of. one year from the date of filing the lien, it would have ceased' to be a lien upon the property by virtue of the provisions of section 16 of the Lien. Law, even if it had not been discharged as a lien against the property by a deposit of the money with the county clerk; and by virtue of .the. pro visions of subdivision 2 of section 18 of the Lien Law, thé lien became discharged'for all purposes.,- . '
It is contended by the learned counsel for. the appellant that the. provisions of thé Lien Law to which reference has been made are but re-enactments of the former Lien Law (Laws of 1885, chap. 342, as amd.), and that the case of Hafker v. Henry (5 App. Div. 258) is authority for the proposition that although the lien ceased to be -a lien against the property and as d statutory lien was discharged' by the failure to commence an action for the foreclosure thereof or tó-obtaih an order extending the same within one year, still when the lien was, discharged as against the property by depositing -the money,, it was transferred to the fund,. and that it could only be discharged as against the fund by an order of the court .made upon "notice pursuant to the provisions of section 3417 of the Code of Civil Procedure requiring the lienor to commence an action to foreclose. his lien within a time specified in the notice, not Jess' than thirty days from the date of serving'the same, which concededly has not been doné in this case. Tlieré has' been a material change -in the statute since that decision was made, which renders it no longer applicable. - At that time the only express provisions. of statutory, law with réspect to the repayment of the money deposited to discharge a lien were subdivision 3 of section 24 of chapter 342 of the Laws of 1885, and subdivision 7 of said section, added-by *627chapter 300 of the Laws of 1893. Subdivision 3 merely provided' for the repayment of the money “ upon the lien or liens being discharged by the claimants who have filed a notice or notices of lien or liens; ” and subdivision 7, so far as material to the present inquiry, merely provided that where the order for the. surrender or payment of the money was not made in an action*.to foreclose the lien, the proceedings for obtaining the money should be in conformity to the provisions of section 751 of the Code of Civil Procedure which regulate the form of procedure when the right exists to obtain money paid into court. Section 19 of the present law (supra), under which the money was deposited, provides, among other things, as follows: “ A deposit of money made as prescribed in this section shall be repaid to the party making the deposit, or his-successor, upon the discharge of the liens against the property pursuant to law,” and the section further authorizes a court Of record to make an order for the return of the money. Section 19 it is true provides that the lien shall be discharged upon the deposit of the money, but manifestly the Legislature meant merely to discharge the lien as against the property by the deposit of the money, for otherwise the depositor, would be entitled to immediate repayment. It is evident that the legislative intent in providing that the money should be repaid to the party making the deposit or to his successor “upon the discharge of the liens against.the property pursuant to law,” was that the money should be repaid as soon as the lien should become discharged by virtue of any of the provisions of section 18 of the Lien Law which provides for the discharge of the lien. It may be that the depositor of‘the money .on good cause shown would have the right to require the lienor to commence an action or to obtain an order discharging the lien, pursuant to the provisions of section 3417 of the Code, of Civil Procedure before the expiration of the year, and that the rule applicable -to a case where the lien has been discharged by filing an undertaking pursuant to the provisions of subdivision 4 of section 18 of the Lien Law announced in Matter of Uris v. Brackett Realty Co. (114 App. Div. 29) should not govern where the lien has been discharged pursuant to the provisions of section 19 of the Lien Law by depositing money which it may be a hardship to the depositor to leave on deposit throughout the year, but that question is not now presented for *628"'decision. ' In the present case the year has expired without the lienor having commenced an action or obtained an order extending the lien, and it is. quite clear that the lien has become discharged by Operation of law pursuant to the 'express terms of subdivision 2 of section 18 of the Lien Law.
In Maneely v. City of New York (119 App. Div. 376; 105 N. Y. Supp. 976) the attention of the court was not drawn to the change ' in the statutory' law herein pointed out, and' the writer of this opinion, in writing for the court in that case, fell- into error in • deeming Hafker v. Henry (supra) applicable under the present' law, arid observing, upon the- authority of that-decision, that lienors whose liens have been discharged by tiling undertakings • should be made parties to a foreclosure,, even though they have failed 'to " commence an action to foreclose their liens within the time limited by statute, as extended by the court — a point, however, which was hot essential'to the decision of that case. ■
.It follows that the order should :be affirmed, with ten dollars costs and.disbursements. • •
Patterson, P. J., Ingraham, Clarke and Houghton, JJ., concurred.
Order affirmed, with ten dollars costs, arid disbursements.'